commissioner tax exempt and department of the treasury internal_revenue_service washington d c q government entities division uniform issue list nov dollar_figure reper t3 legend taxpayera individualb ira x account y amount a amount b amount c dollar_figure amount d amount e dollar_figure companya companyb individualc dear d of the internal_revenue_code the code’ correspondence dated date submitted by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in section this is in response to your request dated date as supplemented by page the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution from ira x totaling amount a taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to an error made by individual c of company b during the 60-day period individual b maintained ira x with company a individual b passed away on while traveling overseas taxpayer a is individual b’s surviving_spouse in early may taxpayer a met with his tax advisor april and the beneficiary of ira x individual c an employee of company b and informed him that he wished to use amount b for funeral_expenses individual c mistakenly informed taxpayer a that he could not take a partial withdrawal but that he had to take a lump sum distribution of the entire value of ira x and then re-invest the amount he did not need into a new ira contract accordingly on june taxpayer a received a distribution of amount a and used amount b for funeral_expenses on june personal check of amount c to individual c to rollover into an ira contract individual c prepared paperwork which taxpayer a signed however individual c mistakenly prepared paperwork to open account y a non qualified annuity documentation from company b acknowledges that an error was made by individual c taxpayer a took a taxpayer a did not become aware of the mistake until early when he received a form 1099-r forthe _ tax_year which showed a distribution of amount a at that time taxpayer a contacted individual c who assured taxpayer a that he would rectify the error taxpayer a assumed that the matter was taken care of when he filed his federal tax_return however in march of taxpayer a became aware that the error had not been corrected when he was contacted by the irs regarding additional tax owed on the distribution from ira x taxpayer a has not used the funds in account y other than making a withdrawal of amount d based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to amount e amount c less amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casuaity disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was due to an error made by individual c an employee of company b therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount e from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount e into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount e will be considered a rollover_contribution within the meaning of sec_408 of the code distributed by sec_401 of the code this ruling does not authorize the rollover of amounts that are required to be page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact id - at - please address all correspondence to se t ep ra t sincerely yours boe laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
